


117 HR 1529 IH: Verification and Oversight for Transparent Elections, Registration, and Identifications Act
U.S. House of Representatives
2021-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 1529
IN THE HOUSE OF REPRESENTATIVES

March 2, 2021
Mr. Westerman (for himself, Mr. Rogers of Alabama, Ms. Foxx, Mr. Weber of Texas, Mr. Mast, and Mr. Crawford) introduced the following bill; which was referred to the Committee on House Administration

A BILL
To amend the Help America Vote Act of 2002 to require States to conduct post-election audits for elections for Federal office and to provide attestations of the integrity and security of voter identification and voter registration list maintenance procedures, and for other purposes.


1.Short titleThis Act may be cited as the Verification and Oversight for Transparent Elections, Registration, and Identifications Act or the VOTER ID Act. 2.Requiring post-election audits of elections for Federal office (a)RequirementSubtitle A of title III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.) is amended—
(1)by redesignating sections 304 and 305 as sections 305 and 306; and (2)by inserting after section 303 the following new section:

304.Post-election audits
(a)RequirementEach State shall conduct an audit of the results of each regularly scheduled general election for Federal office held in the State and submit the audit to the Commission. (b)Contents of auditThe audit conducted under this section with respect to an election shall include an audit of the accuracy of the voting systems used to carry out the election, together with an assessment of the extent to which the State administered the election in compliance with applicable laws, rules, and procedures, including laws, rules, and procedures governing requirements for voter identification, the accuracy of voter registration lists, the use of absentee and mail-in voting, the effectiveness of the methods used by the State to ensure that voters with disabilities were able to cast ballots, the use of provisional ballots, and the timing of the tabulation of ballots.
(c)Use of designated entityA State shall conduct the audit under this section through an entity designated by the State for purposes of this section which meets such requirements as the State may provide. (d)Provision of informationThe appropriate State and local election officials shall provide the entity conducting an audit under this section with such information and assistance as the entity may require to conduct the audit in accordance with the deadline described in subsection (a).
(e)Dissemination of audits
(1)Inclusion in SurveyThe State shall include the audit of the results of an election under this section in the Election Administration and Voting Survey the State submits to the Commission with respect to the election. (2)Online availabilityEach State shall make the audits it conducts under this section publicly available on a website of the State in a searchable and sortable electronic manner.
(f)Effective dateThis section shall apply with respect to the regularly scheduled general elections for Federal office held in November 2022 and each succeeding regularly scheduled general election for Federal office.. (b)Conforming amendments relating to voluntary guidance of Commission (1)Inclusion of recommendations for best practicesSection 311 of such Act (52 U.S.C. 21101) is amended—
(A)by redesignating subsections (b) and (c) as subsections (c) and (d); and (B)by inserting after subsection (a) the following new subsection:

(b)Special requirements for guidance relating to post-Election auditsIn the case of the recommendations with respect to the requirement under section 304 to conduct post-election audits, the following shall apply: (1)Notwithstanding section 212, the Election Assistance Commission Standards Board under part 2 of subtitle A of title II shall develop the recommendations directly.
(2)The Standards Board shall include in the recommendations best practices for conducting the audits required under section 304. (3)The Standards Board shall include as part of such best practices—
(A)a recommendation that the entity conducting the audits is bipartisan; and (B)a recommendation that, in the case of an election for the office of Senator or Representative in Congress (including an election for the office of Delegate or Resident Commissioner to the Congress), the State complete the audit of the results of the election not later than 30 days after the State certifies the results of the election..
(2)TimingSubsection (c) of section 311 of such Act (52 U.S.C. 21101), as redesignated by paragraph (1), is amended— (A)by striking and at the end of paragraph (2);
(B)by striking the period at the end of paragraph (3) and inserting ; and; and (C)by adding at the end the following new paragraph:

(4)in the case of the recommendations with respect to section 304, January 1, 2022.. (c)Conforming amendment relating to enforcementSection 401 of such Act (52 U.S.C. 21111) is amended by striking sections 301, 302, and 303 and inserting subtitle A of title III.
(d)Clerical amendmentThe table of contents of such Act is amended— (1)by redesignating the items relating to sections 304 and 305 as relating to sections 305 and 306; and
(2)by inserting after the item relating to section 303 the following:   Sec. 304. Post-election audits.. 3.Attestations of integrity of voter identification procedures and voter registration list maintenance (a)Requiring attestationsSubtitle A of title III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.), as amended by section 2(a), is further amended—
(1)by redesignating sections 305 and 306 as sections 306 and 307; and (2)by inserting after section 304 the following new section:

305.Attestations of integrity of procedures
(a)RequirementEach State shall include in the Policy Survey submitted to the Commission with respect to a regularly scheduled general election for Federal office the following attestations: (1)An attestation that the State has in effect voter identification procedures and practices which will ensure the integrity and security of the election by providing a secure method to match voters with the information contained in the State’s voter registration list.
(2)An attestation that the State has in effect procedures and practices which will ensure the integrity and security of the State’s voter registration list by performing regular maintenance of the list in accordance with applicable Federal and State law. (b)Inclusion of information from post-Election auditsEach State shall include in the attestations submitted under subsection (a) the results of the most recent post-election audit conducted by the State under section 304 with respect to the information provided in the attestation.
(c)Online availabilityEach State shall make the attestations under this section publicly available on a website of the State in a searchable and sortable electronic manner. (d)Effective dateThis section shall apply with respect to the regularly scheduled general elections for Federal office held in November 2022 and each succeeding regularly scheduled general election for Federal office..
(b)Clerical amendmentThe table of contents of such Act, as amended by section 2(d), is further amended— (1)by redesignating the items relating to sections 305 and 306 as relating to sections 306 and 307; and
(2)by inserting after the item relating to section 304 the following:   Sec. 305. Attestations of integrity of procedures..  